Laughlin, J. (dissenting):
I dissent on the ground that the statement made to the jury by the court in the charge, “I think yon will have no difficulty in arriving at the fact Mr. Stokes was the person libeled,” was prejudicial error. The plaintiff was not named in the libel, and it was a fair question of fact as to whether it would be understood as referring to him. It should have been left to the jury; but I think the intimation of the court’s opinion was so clear and strong that the question was virtually taken from the' jury, and the exception thereto was well founded.
Judgment and order affirmed, with costs.